                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


RANDY MCCAA,

            Plaintiff,

      v.                                           Case No. 20-CV-30

CAPTAIN BAUMANN,

            Defendant.


                             SCREENING ORDER


      Plaintiff Randy McCaa filed a pro se complaint under 42 U.S.C. § 1983 alleging

that several defendants violated his constitutional rights at the Green Bay

Correctional Institution. (ECF No. 1.) On February 28, 2020, the court screened the

complaint and instructed McCaa to file an amended complaint focusing on one of two

claims: (1) an Eighth Amendment deliberate indifference claim against Baumann

regarding the cutting incident from September 12, 2015; or (2) an Eighth Amendment

deliberate indifference claim against Elsinger and RN Garland regarding the

incidents from November 14-15, 2015. (ECF No. 9 at 5.) McCaa filed an amended

complaint against Baumann consistent with the court’s instructions. (ECF No 10.)

Accordingly, the court will allow McCaa to proceed with an Eighth Amendment

deliberate indifference claim against Baumann regarding the cutting incident from

September 12, 2015.
      THEREFORE, IT IS ORDERED that McCaa may proceed with an Eighth

Amendment deliberate indifference claim against Baumann regarding the cutting

incident from September 12, 2015.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendant

Baumann. It is ORDERED that, under the informal service agreement, Baumann

shall file a responsive pleading to the complaint within 60 days.

      IT IS ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

      Dated at Milwaukee, Wisconsin, this 16th day of March, 2020.

                                              BY THE COURT:

                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          2
